                       Case:18-05362-jwb        Doc #:5 Filed: 01/04/19        Page 1 of 3
                                      United States Bankruptcy Court
                                      Western District of Michigan
In re:                                                                                 Case No. 18-05362-jwb
616 Lofts, LLC                                                                         Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0646-1          User: jonesl                 Page 1 of 2                   Date Rcvd: Jan 02, 2019
                              Form ID: 309C                Total Noticed: 31


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 04, 2019.
db            #+616 Lofts, LLC,    820 Monroe Avenue,    Grand Rapids, MI 49503-1440
tr              Jeff A. Moyer,    PO Box 337,   Grandville, MI 49468-0337
8325389        +616 HOLDINGS, LLC,    4380 BROCKTON DR SE,    #1,    Grand Rapids MI 49512-4108
8325390        +Clerk of the Court,    Kent County Circuit Court,     180 Ottawa Avenue NW,   Suite 2400,
                 Grand Rapids MI 49503-2703
8325391        +David & Wierenga PC,    99 Monroe Avenue NW,     Suite 1210,   ATTN Jeshua T. Lauka,
                 Grand Rapids MI 49503-2670
8325392        +Donald R Visser,    2840 44th St., SE,     #150,    Grand Rapids MI 49512
8325394        +FITB, LLC,   4380 BROCKTON DRIVE SE,     SUITE 1,    Grand Rapids MI 49512-4108
8325393         First Companies,    Matt Sink COO,    829 Monroe,    Grand Rapids MI 49503
8325397        +James Cook,    6145 Sagamore Lane,    Kalamazoo MI 49004-8603
8325398        +Jeffrey L. Baker Trust,    Jeffrey L Baker Trustee,     4380 Brockton Dr SE,    Ste 1,
                 Grand Rapids MI 49512-4108
8325400        +Norman H. Leslie,    1635 43rd St., S,    Suite 305,    Fargo ND 58103-3579
8325402        +Rhoades McKee,    James L Schipper,    55 Campau Avenue NW,    Suite 300,
                 Grand Rapids MI 49503-2642

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: bkfilings@wardroplaw.com Jan 02 2019 22:22:34       Robert F. Wardrop, II,
                 Wardrop & Wardrop, P.C.,    300 Ottawa Avenue, N.W., Ste 150,    Grand Rapids, MI 49503
smg             EDI: IRS.COM Jan 03 2019 03:13:00      Internal Revenue Service,     Centralized Insolvency Unit,
                 PO Box 7346,    Philadelphia, PA 19101-7346
smg            +E-mail/Text: MarcsBankruptcyUnit@michigan.gov Jan 02 2019 22:23:16        MI DEPT OF TREASURY,
                 COLLECTION DIVISION/BANKRUPTCY,    PO BOX 30168,   LANSING, MI 48909-7668
smg            +E-mail/Text: bankruptcynoticeschr@sec.gov Jan 02 2019 22:22:51        SECURITIES & EXCHANGE COMM,
                 BANKRUPTCY SECTION,    175 W. JACKSON BLVD.,   SUITE 900,    CHICAGO, IL 60604-2815
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Jan 02 2019 22:22:48        Andy Vara,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,    125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Jan 02 2019 22:22:48        Daniel J. Casamatta,
                 Assistant U.S. Trustee,    Office of the U.S. Trustee,    The Ledyard Building, 2nd Floor,
                 125 Ottawa NW, Suite 200R,    Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Jan 02 2019 22:22:48        Daniel M. McDermott,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,    125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Jan 02 2019 22:22:48        David W. Asbach,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,    125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Jan 02 2019 22:22:48        Dean E. Rietberg,
                 Trial Attorney,    Office of the US Trustee,   The Ledyard Building, 2nd Floor,
                 125 Ottawa NW, Suite 200R,    Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Jan 02 2019 22:22:48        Habbo G. Fokkena,
                 Office of the United States Trustee,    Michigan/Ohio Region 9,
                 The Ledyard Building, 2nd Floor,    125 Ottawa NW, Suite 200R,    Grand Rapids, MI 49503-2837
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Jan 02 2019 22:22:48        Matthew T. Cronin,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,    125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: matthew.w.cheney@usdoj.gov Jan 02 2019 22:23:20       Matthew W. Cheney,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,    125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Jan 02 2019 22:22:48        Michael V. Maggio,
                 Trial Attorney,    Office of the US Trustee,   The Ledyard Building, 2nd Floor,
                 125 Ottawa NW, Suite 200R,    Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Jan 02 2019 22:22:48        Michelle M. Wilson,
                 Trial Attorney,    Office of the US Trustee,   The Ledyard Building, 2nd Floor,
                 125 Ottawa NW, Suite 200R,    Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Jan 02 2019 22:22:48        United States Trustee,
                 Michigan/Ohio Region 9,    The Ledyard Building, 2nd Floor,    125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2837
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Jan 02 2019 22:22:48        United States Trustee,
                 The Ledyard Building, 2nd Floor,    125 Ottawa Avenue NW, Suite 200R,
                 Grand Rapids, MI 49503-2837
8325399        +E-mail/Text: MarcsBankruptcyUnit@michigan.gov Jan 02 2019 22:23:16
                 Michigan Dept of Treasury,    Bankruptcy - Claims Unit,    PO Box 30168,    Lansing MI 48909-7668
8325401        +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Jan 02 2019 22:22:48        Office of the U.S. Trustee,
                 The Ledyard Bldg 2nd Floor,     125 Ottawa Ave., NW, Ste 200R,    Grand Rapids MI 49503-2865
8325403         E-mail/Text: donna.justice@usdoj.gov Jan 02 2019 22:23:23       US Attorney’s Office,
                 Western District of Michigan,    Bankruptcy Section,    PO Box 208,    Grand Rapids MI 49501-0208
                                                                                               TOTAL: 19
                            Case:18-05362-jwb              Doc #:5 Filed: 01/04/19               Page 2 of 3



District/off: 0646-1                  User: jonesl                       Page 2 of 2                          Date Rcvd: Jan 02, 2019
                                      Form ID: 309C                      Total Noticed: 31


              ***** BYPASSED RECIPIENTS (continued) *****

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
8325396*         ++INTERNAL REVENUE SERVICE,   CENTRALIZED INSOLVENCY OPERATIONS,    PO BOX 7346,
                    PHILADELPHIA PA 19101-7346
                  (address filed with court: Internal Revenue Service,     3251 N. Evergreen Drive, NE,
                    Insolvency Group 4, Stop 93,    Grand Rapids MI 49525)
8325395*           Internal Revenue Service,   Insolvency Unit,    PO Box 7346,   Philadelphia PA 19101-7346
8325404         ##+Violet Hough,   c/o David Hough,    2250 Crosscreek Dr,   Tuscaloosa AL 35404-6819
                                                                                                TOTALS: 0, * 2, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 04, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 31, 2018 at the address(es) listed below:
              Jeff A. Moyer   jeff@thebankruptcygrp.com,
               MI38@ecfcbis.com;crissy@thebankruptcygrp.com;heather@thebankruptcygrp.com
              Robert F. Wardrop, II   on behalf of Debtor    616 Lofts, LLC bkfilings@wardroplaw.com,
               bkrfilings@wardroplaw.com;bkwalfilings@wardroplaw.com
                                                                                             TOTAL: 2
                             Case:18-05362-jwb                      Doc #:5 Filed: 01/04/19                        Page 3 of 3
Official Form 309C (For Corporations or Partnerships) (12/15)
Information to identify the case:
Debtor
                   616 Lofts, LLC                                                                  EIN 45−0894567
                   Name


United States Bankruptcy Court Western District of Michigan
                                                                                                   Date case filed for chapter 7 12/31/18
Case number: 18−05362−jwb

              Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        616 Lofts, LLC

2. All other names used in the
   last 8 years
3. Address                                   820 Monroe Avenue
                                             Grand Rapids, MI 49503

4. Debtor's attorney                         Robert F. Wardrop II                                                 Contact phone (616) 459−1225
                                             Wardrop & Wardrop, P.C.
    Name and address                         300 Ottawa Avenue, N.W., Ste 150                                     Email: bkfilings@wardroplaw.com
                                             Grand Rapids, MI 49503

5. Bankruptcy trustee                        Jeff A. Moyer                                                        Contact phone 616−532−4002
                                             PO Box 337
    Name and address                         Grandville, MI 49468−0337

6. Bankruptcy clerk's office                 DANIEL M. LAVILLE , Clerk of the Bankruptcy Court                    Hours open:
                                             One Division Ave., N.                                                M−F, 8 AM − 4 PM
    Documents in this case may be            Room 200
    filed at this address. You may           Grand Rapids, MI 49503
    inspect all records filed in this case                                                                        Contact phone (616)456−2693
    at this office or online at
    www.pacer.gov.                                                                                                Date: 1/2/19

7. Meeting of creditors                      January 30, 2019 at 02:00 PM                                         Location:
    The debtor's representative must
    attend the meeting to be              The meeting may be continued or adjourned to a later date. If           Ledyard Building, Second Floor, 125
    questioned under oath. Creditors      so, the date will be on the court docket.                               Ottawa NW, Suite 202R, Grand Rapids,
    may attend, but are not required to                                                                           MI 49503
    do so. Please note that possession
    of cell phones is prohibited at first
    meetings.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.

10. Abandonments                             Trustees may abandon property in no asset estates without notice to creditors or other interested parties.
                                             Anyone wishing to receive notice of such abandonment must file a request with the Court.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
